Citation Nr: 1437081	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  14-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2 to May 5, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for hypertension and sensorineural hearing loss.  

In his December 2013 substantive appeal (VA Form 9), the Veteran limited the appeal to the claim of service connection for hypertension.  Accordingly, the Board does not have jurisdiction to review a claim of service connection for hearing loss.

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on July 8, 2014.  However, by a letter dated in June 2014, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704 (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran contends that his current diagnosis of hypertension was incurred in service.   Medical evidence of record shows treatment for hypertension since July 1998.  Service treatment records (STRs) indicate that, on February 1975 enlistment examination, the Veteran's blood pressure was 138/74.   The examination report was silent for complaints of, symptoms for, or a diagnosis of hypertension.  However, shortly after entering military service, an April 1975 examination revealed a diagnosis of hypertension.  According to the examiner, the Veteran reported a family history of blood pressure, as well as a personal history of being positive for hypertension.  He also reported hospitalization in 1971 for a heart murmur, but did not know what the results of the evaluation were.  The examiner noted that the Veteran's hypertension was not aggravated by service.  Subsequent to this examination, the Veteran was discharged on the grounds that he did not meet physical standards at the time of his entry.

The Veteran has submitted several lay statements in support of his claim for service connection.  The Veteran, his high school track coach, a high school friend, and private physician state that the Veteran was physically fit and did not have any limiting medical conditions prior to service.  The Veteran has denied reporting a 10-year history of hypertension at the April 1975 examination.
 
Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23 ,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Here, as noted above, the evidence demonstrates both current and in-service diagnoses of hypertension.  The medical evidence refers to the Veteran's hypertension as having pre-dated his entry into service, but appears to be based only on the Veteran's self-reported history of having elevated blood pressure for 10 years prior to service (which he now denies).  Further, hypertension was not noted upon entry.  The Veteran is therefore entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence that the disability pre-existed service and was not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had hypertension that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby. 

The Board thus finds that a VA medical examination and/or opinion must be obtained in order to properly assess the Veteran's claim that he had hypertension that was a result of, or was aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with expertise in the etiologies of hypertension.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this remand, in conjunction with the examination.  The VA examiner is requested to specifically address the following:

(a)  Is it clear and unmistakable (undebatable) that hypertension pre-existed the Veteran's period of active duty service from April 2 to May 5, 1975?  (Please point to medical evidence of record and identify medical principles relating to hypertension that support the conclusion.)

(b)  If there is clear and unmistakable evidence that the hypertension pre-existed his period of active duty, is there also clear and unmistakable evidence (evidence that is obvious and manifest/undebatable) that the hypertension was not aggravated beyond its natural progression during this period of active duty?  (As with the answer to (a), point to evidence and medical principles supporting the conclusion.)

All opinions must be accompanied by a detailed rationale, especially with regard to any findings that the disability undebatably pre-existed military service or undebatably was not aggravated during service.

2.  Thereafter, determine whether any additional evidentiary development is warranted.  If the claim remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


